PER CURIAM
Appellant seeks reversal of a judgment committing her to the Oregon Health Authority for a period not to exceed 180 days pursuant to ORS 426.130. She argues that, contrary to the trial court’s ruling, the state failed to prove by clear and convincing evidence that, because of a mental disorder, she is a danger to herself and unable to provide for her basic needs. The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse the judgment of commitment.
Reversed.